ORDER

PER CURIAM.
The Boston Companies, L.L.C., (“landlord”) appeals from the judgment of the trial court awarding it $6,740.82 in back rent, $2,550.00 in late fees,- and $2,500.00 for attorney’s fees on its cause of action for breach of contract by PAR Partnership, *587Inc., d/b/a Outdoor Solutions (“landscaper”).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).